Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement of Reasons for Allowance
The amendments filed 5/17/21 incorporate the limitations of previous claim 7, now canceled, into claim 1, and add new independent claim 23, which also incorporates the limitations of previous claim 7. Claim 7 was identified as containing allowable subject matter in the office action mailed 3/1/21, and the amended claims are therefore allowed for the reasons stated in paragraph 9 of the office action mailed 3/1/21. The DeVoe reference discussed in the office action mailed 3/1/21 does not disclose a water recirculation line meeting the limitations of the water recirculation line recited in amended claim 1, newly added claim 23, and their dependent claims. While DeVoe does disclose in column 13 lines 4-10 that treated liquid can be recycled, this only takes place following further treatment in a neutralization tank and involves recycling water from the neutralization tank to a surge tank which is then used to supply water to the inclined housing; adjusting the incline angle and rotation rate of the inclined housing in a balancing mode would not cause water to pass through the water recirculation line since the line is not directly connected to either the water outlet or water inlet passages. One of ordinary skill in the art would not be motivated to modify DeVoe to include the water recirculation line of the amended claims since DeVoe only indicates that recycling is performed after additional treatment and involves the use of intermediate apparatuses. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771